                                               Case 3:17-cv-00618-CLB Document 98 Filed 09/15/21 Page 1 of 2



                                      1   DAVID C. MCELHINNEY
                                          Nevada Bar No. 33
                                      2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          One East Liberty Street, Suite 300
                                      3   Reno, Nevada 89501-2128
                                          Tel: 775.321-3414
                                      4   Fax: 775-823-2929
                                          Email: dmcelhinney@lrrc.com
                                      5
                                          Attorneys for Plaintiff
                                      6

                                      7

                                      8                                   UNITED STATES DISTRICT COURT
                                                                               DISTRICT OF NEVADA
                                      9
                                          MITCHELL S. HAMMOND, SR.,                        CASE NO: 3:17-CV-00618-CLB
                                     10
                                                             Plaintiff,
One East Liberty Street, Suite 300




                                     11
                                          v.                                               STIPULATION FOR DISMISSAL
                                     12
                                                                                           WITH PREJUDICE
                                     13   SHERIFF GERALD ANTINORO, an
Reno, Nevada 89501




                                          individual and STOREY COUNTY, a political
                                     14   subdivision of the State of Nevada,

                                     15                      Defendant.
                                     16

                                     17

                                     18             Plaintiff MITCHELL S. HAMMOND, SR., by and through his attorney DAVID C.

                                     19    MCELHINNEY of the law firm of LEWIS ROCA ROTHGERBER CHRISTIE LLP and

                                     20    Defendants SHERIFF GERALD ANTINORO and STOREY COUNTY by and through their

                                     21    attorneys of record, REBECCA BRUCH and ALICE CAMPOS MERCADO of LEMONS

                                     22    GRUNDY & EISENBERG ( collectively, the “PARTIES”), hereby stipulate and agree that this

                                     23    matter has settled and pursuant to FRCP 41(a)(1)(A)(ii), the PARTIES, hereby request this

                                     24    ///

                                     25    ///

                                     26    ///

                                     27    ///

                                     28
                                          115541993.1
                                                Case 3:17-cv-00618-CLB Document 98 Filed 09/15/21 Page 2 of 2



                                         1    Court’s Order dismissing the action with prejudice, with each Party to bear his, her and its own

                                         2    costs and attorneys’ fees.

                                         3            DATED this 15th day of September, 2021.

                                         4
                                                                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         5

                                         6                                                By: /s/ David C. McElhinney
                                         7                                                    David C. McElhinney, SBN 33
                                                                                              One East Liberty Street, Suite 300
                                         8                                                    Reno, Nevada 89501-2128
                                                                                              Email: dmcelhinney@lewisroca.com
                                         9                                                    Attorneys for Plaintiff
3993 Howard Hughes Parkway, Suite 600




                                        10

                                        11                                                LEMONS GRUNDY & EISENBERG
                                        12
                                                                                          By: /s/ Rebecca Bruch
Las Vegas, NV 89169




                                        13
                                                                                              Rebecca Bruch, Esq.
                                        14                                                    6005 Plumas Street, #300
                                                                                              Reno, Nevada 89519
                                        15                                                    Phone: (775) 786-6868
                                                                                              Email: rb@lge.net
                                        16                                                    Attorneys for Defendants
                                        17

                                        18                                                ORDER
                                        19                  Pursuant to the PARTIES stipulation, and good cause appearing, this action is
                                        20    hereby dismissed with prejudice, with each Party to bear his, her and its own costs and attorneys’
                                        21    fees.
                                        22            Dated this 15th day of September              , 2021.
                                        23

                                        24
                                                                                               HON. CARLA L. BALDWIN
                                        25
                                                                                               UNITED STATES MAGISTRATE JUDGE
                                        26

                                        27

                                        28
                                             115541993.1
                                                                                            -2-
